Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to correct minor spelling error to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas J. Clare (Reg. No. 72,458) on 02/25/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
28. (Currently amended) An apparatus providing a client function, the apparatus comprising a processor, a memory, and communication circuitry, the apparatus being configured to connect to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory which, when executed by the processor, cause the apparatus to:

receive, from the server, an acknowledgement comprising a first delay indicator for acknowledgement (DIFA), the first DIFA indicating a minimum period before the server will send a response pertaining to the first request, the first DIFA  being based on the first DIFQ and on processing by the server of the first request;
send, to a server, a second request, the second request pertaining to accessing a second resource hosted by the server, the second request comprising a second DIFQ, the second DIFQ indicating a delay tolerance of the apparatus for the second request;
receive, from the server, an acknowledgement comprising a second DIFA. the second DIFA indicating a minimum period before the server will send a response pertaining to the second request, the second DIFA being based on the second DIFQ and on processing by the server of the second request;
receive, from the server,  an aggregated response, the aggregated response pertaining to the first request and the second request, the aggregated response comprising a delay indicator for response (DIFP), the DIFP indicating an actual delay in sending the response; and
send, to the server according to the DIFP, a  third request, the third  request pertaining to accessing the resource hosted by the server.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-X. Wen, "Low-Power Testing for Low-Power Devices," 2010 IEEE 25th International Symposium on Defect and Fault Tolerance in VLSI Systems, Kyoto, Japan, 2010, pp. 261-261.
-Ionescu, A. M., De Michielis, L., Dagtekin, N., Salvatore, G., Cao, J., Rusu, A., & Bartsch, S. (2011). Ultra low power: Emerging devices and their benefits for integrated circuits.
-S. Tozlu, M. Senel, W. Mao and A. Keshavarzian, "Wi-Fi enabled sensors for internet of things: A practical approach," in IEEE Communications Magazine, vol. 50, no. 6, pp.
-A. Sehgal, V. Perelman, S. Kuryla and J. Schonwalder, "Management of resource constrained devices in the internet of things," in IEEE Communications Magazine, vol. 50, no. 12, pp. 144-149.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 03:00 am-05:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/27/2021